MEMORANDUM OPINION
                              Nos. 04-10-00448-CV & 04-10-00449-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF P.H.,
                            as a Mentally Ill Person

                         From the Probate Court No. 1, Bexar County, Texas
                         Trial Court Nos. 2010-MH-1213 & 2010-MH-1265
                         Honorable Polly Jackson Spencer, 1 Judge Presiding

Opinion by:      Phylis J. Speedlin, Justice

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 29, 2010

AFFIRMED

           P.H. appeals the trial court’s judgments involuntarily committing her for temporary

mental health services and compelling the administration of psychoactive medication. P.H.’s

court-appointed attorney filed a brief containing a professional evaluation of the record in

accordance with Anders v. California, 386 U.S. 738 (1967); The State of Texas for the Best

Interest & Protection of L.E.H., Jr., 228 S.W.3d 219, 220-21 (Tex. App.—San Antonio 2007, no

pet.) (holding Anders procedure is appropriately applied when court-appointed counsel

concludes an appeal of an involuntary commitment order is frivolous). Counsel concludes that

1
  The Honorable Polly Jackson Spencer, presiding judge of Probate Court No. 1, Bexar County, Texas, signed the
following judgments: “Judgment—Court-Ordered Temporary Mental Health Services” and “Order to Compel
Psychoactive Medications”; however, the Honorable Oscar J. Kazen, Associate Probate Judge, Bexar County,
Texas, conducted the hearing and ruled on the motions.
                                                                   04-10-00448-CV & 04-10-00449-CV


the appeal has no merit. Counsel provided P.H. with a copy of the brief and informed her of her

right to review the record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). This court issued an order informing P.H. of her right to file a pro

se brief; however, P.H. did not file a brief.

       After reviewing the record and counsel’s brief, we agree that the appeals are frivolous

and without merit. The judgments of the trial court are affirmed. Appellate counsel’s motions to

withdraw are granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.


                                                 Phylis J. Speedlin, Justice




                                                -2-